Citation Nr: 0616770	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-32 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for organic brain 
syndrome secondary to a head injury manifested by memory 
loss, cognitive deficits, and a speech impairment, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO).  In June 2005, 
the veteran testified before the undersigned via a Video 
conference hearing in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified in June 2005 that he was still 
receiving treatment at VA for his service-connected organic 
brain syndrome (OBS); however, the last treatment records in 
the file date from August 2004.  The records must be obtained 
prior to a final determination of the claim.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of the claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of the claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran was last examined by VA in December 2003.  Since 
that time, he has sought additional treatment from VA.  This 
fact, coupled with the age of the examination (it is almost 
three years old), suggests that another VA examination of the 
veteran's OBS is in order to fully evaluate the current 
degree of disability resulting from this disorder.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(CAVC) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if an increased evaluation is awarded, and 
also includes an explanation as to the type of evidence that 
is needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar.3, 2006).

2.  The veteran's Colorado Springs VA 
Medical Center treatment records developed 
since August 2004 must be obtained and 
associated with the claims folder.

3.  The veteran must be afforded a 
complete VA psychiatric evaluation of his 
OBS residuals.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that the claims folder 
was so reviewed.  The examiner must 
indicate which criterion below more nearly 
approximates the veteran's residuals:

   0 percent:  a mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational and social functioning or to 
require continuous medication.

   10 percent:  occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant stress, 
or; symptoms controlled by continuous 
medication; 

   30 percent:  occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

   50 percent:  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

   70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships;

   100 percent:  total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time and 
place; memory loss for names of close 
relatives, own occupation, or own name;

All special studies or tests deemed 
necessary must be conducted.

A complete rationale for any opinions 
expressed must be provided.

The veteran must be advised of the 
importance of reporting to the scheduled 
examination, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

4.  Once the above-requested development 
has been completed, the veteran's claim 
for an increased evaluation for the 
service-connected OBS must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

